DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, last two lines, “the dielectric layer provided above the transparent substrate” lacks antecedent basis.  Previously in the claim, the dielectric layer is referred to as the “dielectric layer provided below the metal nitride functional layer.”
Claim 5 recites that the thicknesses of the dielectric layers “are adjusted to optimize reflectance and color.”  However, the claim provides no guidance as to the optimal reflectance and color.  Without such guidance, one of ordinary skill in the art cannot ascertain whether a particular article falls or does not fall within the scope of the claim.

In claims 8 and 9, line 2, “the glass side” lacks antecedent basis.  A glass is not previously referred to in the claims.
In claim 15, “the air side” lacks antecedent basis.
Claims 2-4, 6, 10-14 and 16-22 are rejected for failing to correct the deficiencies of claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Stachowiak (US 2004/0137234). 
As to claims 1 and 5, Stachowiak teaches a glass substrate (1)(i.e., transparent substrate) having multiple layers thereon.  See Figure 1, and the abstract.  The multilayer coating has solar control properties, and has silicon nitride dielectric layers that sandwich a functional layer of 

    PNG
    media_image1.png
    519
    760
    media_image1.png
    Greyscale

	Stachowiak differs from the claims by failing to disclose an anticipatory example or ranges of thickness that are sufficiently specific to anticipate the claimed range.
	However, the thickness ranges of Stachowiak overlap the presently claimed ranges, and overlapping ranges have been held that overlapping ranges are sufficient to establish prima facie obviousness.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the ranges taught by the reference, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.

	As to claims 2 and 3, Stachowiak teaches that the functional layer may be niobium nitride.  See Figure 1.
	As to claim 4, Stachowiak teaches that the dielectric layers are silicon nitride.  Id.
	As to claim 6, Stachowiak teaches that the functional layer has a thickness of 50-700 Å (5-70 nm), which overlaps the claimed range.  See Table 1.
	As to claim 7, by definition, Stachowiak applies the coating to the side of the substrate that is coated.
	As to claim 8, Stachowiak teaches that the outer dielectric layer may have a thickness of 100-900 Å (10-90 nm).  See Table 1.  The reference does not identify the color in reflection of the coated article.  However, one of ordinary skill in the art would have expected that the article of Stachowiak would be gold because the coated article of Stachowiak has the same layers in the same order in overlapping thicknesses as presently claimed.
	Claim 9 defines the color of the article when the outer functional layer has a thickness of greater than 100 to less than 150 nm.  Since the layer of Stachowiak does not have a thickness of 100 to 150 nm, the limitation is met.
	As to claim 10, Stachowiak teaches that the coating is applied to IG windows.  See paragraph [0001].  It is notoriously well known in the art to employ clear glass in IG windows.
	As to claim 11, Stachowiak teaches that the coated article is heat treated.  See the abstract.
	As to claim 19, Stachowiak teaches that the coating may be applied on face 2 of a double glazing.  See figure 2.

As to claim 21, Stachowiak teaches that the glass may be a monolithic window, which is deemed to be capable of being a building wall cladding.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stachowiak (US 2004/0137234) as applied to claim 1 above, and further in view of Deneil et al. (US 2015/072137).
Stachowiak renders obvious claim 1 for the reasons recited above.  Stachowiak teaches that the inventive coated article can be heat treated by tempering after the coating is applied.  See paragraphs [0003]-[0004].  Stachowiak fails to disclose that the coated article can further be coated with a layer comprising glass frit, organic polymer, and a pigment.
Deneil et al. teaches a coating that can be applied to a glass prior to being heat treated by tempering.  See the abstract.  The coating comprises a glass frit, inorganic pigments and organic components.  Id.  The coating allows the glass to be handled prior to heat treatment.  Id.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the coated article of Stachowiak with the coating in accordance with Deneil because the resultant article can be handled prior to heat treatment.
As to claim 13, Deneil et al. teaches that the coating may be handled by cutting or grinding.  See the abstract. 

As to claim 15, Stachowiak teaches that the coated article has a ΔE* of less than 2.0.  See Table 2.

Claims 16-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stachowiak (US 2004/0137234) as applied to claim 1 above, and further in view of Devonshire, (THE EFFECTS OF INFRAREDREFLECTIVE AND ANTIREFLECTIVE GLAZING ON THERMAL COMFORT AND VISUAL PERFORMANCE: LITERATURE REVIEW, March 2002).
As to claim 16, Stachowiak renders obvious claim 1 for the reasons recited above. Stachowiak teaches that the coated glass may be employed in laminated windows, but fails to disclose that the glass article has a plurality of glasses and a polymeric interlayer.
Devonshire teaches laminated windshields for automotive applications commonly contain two glasses sandwiching a polymer interlayer such as PVB.  See the top portion of page 2.  Devonshire further teaches coatings comprising metal and dielectric layers represent the most common method of reflecting infrared radiation.  See the bottom of page 3.
Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to have employed the coated article of Stachowiak in a glass laminate in accordance with Devonshire.  The rationale for doing so is that it would have been obvious to have combined prior art elements in accordance with known methods to achieve predictable results.  See MPEP 2143 I.

As to claim 18, Devonshire teaches that glass laminates typically possess a PVB interlayer.  See page 2.
As to claim 22, Devonshire teaches that IR reflection coatings are useful in side windows, rear windows.  See page i, the abstract.
Therefore, it would have bene obvious to have employed the IR coated glass article of Stachowiak as a side window or rear window because such IR coatings consistently reduce interior cabin temperatures.  Id. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kleideiter et al. (US 2007/0172647) teaches a NiCrN functional layer sandwiched with dielectric layers.
Stachowiak (US 2005/0079369) teaches NbN functional layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784